DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Restriction Requirement filed 05/16/2021. 
The status of the Claims is as follows:
Claims 8 and 11-20 are withdrawn
Claims 1-7, 9 and 10 are pending and have been examined. 

Election/Restrictions
Claims 8 and 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2021.

Applicant’s election without traverse of Species A (Fig. 1) in the reply filed on 05/16/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bacallao (US 20170354274).

Regarding Claim 1 Bacallao discloses a bagging system (100) comprising: 
a base (114) that defines an area (annotated Fig. 3A) for placement of a shopping bag (par 18); 
a bag support (110, 116, 120A-F, 121A-C) attached to the base (114) and positioned to support the shopping bag in the defined area  (annotated Fig. 3A) (par 18); and 
a rotation mechanism (112) that rotatably attaches the bag support (110, 116, 120A-F, 121A-C) to the base (114) with an axis of rotation (annotated Fig. 3A) that is vertically aligned with the bag support (110, 116, 120A-F, 121A-C). (par 18-23)

    PNG
    media_image1.png
    548
    503
    media_image1.png
    Greyscale


Claim 2 Bacallao discloses the invention as described above. Bacallao further discloses a platform (113) positioned in the area (annotated Fig. 3A) for placement of the bag (par 18), wherein the platform (113) is fixedly attached to the bag support (110, 116, 120A-F, 121A-C). (par 19)

Regarding Claim 3 Bacallao discloses the invention as described above. Bacallao further discloses the platform (113) defines a top surface (annotated Fig. 3A) for the placement of the shopping bag. (par 20)

Regarding Claim 4 Bacallao discloses the invention as described above. Bacallao further discloses the axis of rotation (annotated Fig. 3A) extends in a vertical direction that is substantially perpendicular with respect to the top surface (annotated Fig. 3A).

Regarding Claim 5 Bacallao discloses the invention as described above. Bacallao further discloses the top surface (annotated Fig. 3A) is substantially circular.

Regarding Claim 6 Bacallao discloses the invention as described above. Bacallao further discloses the axis of rotation (annotated Fig. 3A) extends through the top surface (annotated Fig. 3A).

Regarding Claim 7 Bacallao discloses the invention as described above. Bacallao further discloses the base (114) is attached to a point of sale system. (Self-checkout register scale; par 25)

Regarding Claim 9 Bacallao discloses the invention as described above. Bacallao further discloses the bag support (110, 116, 120A-F, 121A-C) comprises a plurality of arms (120A-F, 

Regarding Claim 10 Bacallao discloses the invention as described above. Bacallao further discloses the arms (120A-F, 121A-C) are spaced apart (Fig. 1), and wherein the axis of rotation (annotated Fig. 3A) extends through the space between the arms (120A-F, 121A-C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoar US 5131499- Figs. 1-5
Reiss US 5885002- Figs 1-4
Bacallao US 20180049565- Fig. 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731